                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                               ASHEVILLE DIVISION
                                  1:17-cv-63-FDW

JIMMY ALLEN ROBERTS,                      )
                                          )
            Plaintiff,                    )
                                          )
vs.                                       )                            ORDER
                                          )
FRANK L. PERRY, et al.,                   )
                                          )
            Defendants.                   )
__________________________________________)

       THIS MATTER is before the Court on pro se Plaintiff’s Notice, (Doc. No. 59), and the

Court’s June 9, 2020 Order, (Doc. No. 60). Also pending is Defendants’ Motion for Summary

Judgment, (Doc. No. 45).

       This is a civil rights action that the pro se incarcerated Plaintiff filed pursuant to 42 U.S.C.

§ 1983. The Amended Complaint passed initial review against several Defendants who filed a

Motion for Summary Judgment, (Doc. No. 45). Rather than filing a response, Plaintiff filed a

Notice, (Doc. No. 59), expressing his disagreement with the Court’s Order denying his request for

the appointment of counsel. See (Doc. No. 58). Plaintiff contends that he is unable to proceed

without counsel and expresses his unwillingness to continue litigating this case. (Doc. No. 59 at

4).

       On June 9, 2020, the Court issued an Order notifying the parties of its intent to construe

Plaintiff’s Notice as a motion to voluntarily dismiss this action without prejudice pursuant to Rule

41(a) of the Federal Rules of Civil Procedure. (Doc. No. 60). Neither party has filed a response

and the time to do so has expired. (Id.).

       Plaintiff’s Notice is therefore construed as a Motion for Voluntary Dismissal pursuant to

                                                  1



         Case 1:17-cv-00063-FDW Document 62 Filed 07/01/20 Page 1 of 2
Rule 41(a), and will be granted. This case will be dismissed without prejudice and closed.

       IT IS THEREFORE ORDERED that:

       1.       Plaintiff’s Notice, (Doc. No. 59), is construed as a Motion for Voluntary Dismissal

                without prejudice pursuant to Rule 41(a) and is GRANTED.

       2.       Defendants’ Motion for Summary Judgment, (Doc. No. 45), is DENIED as moot.

       3.       The Clerk is instructed to close this case.




                                                         Signed: July 1, 2020




                                                  2



            Case 1:17-cv-00063-FDW Document 62 Filed 07/01/20 Page 2 of 2
